Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 1 of 21 Page ID #:229



   1   Micah S. Adkins, Esq.
       (admitted pro hac vice)
   2   THE ADKINS FIRM, P.C
       1025 Westhaven Blvd., Suite 220
   3   Franklin, Tennessee 37064
       T: (615) 370.9659
   4   F: (205) 208.9632
       E: MicahAdkins@ItsYourCreditReport.com
   5
       William A. Baird, Esq.
   6   (Bar # 192675)
       Baird Law Firm
   7   2625 Townsgate Road, 330
       Westlake Village, Ca. 91361
   8   (805)-267-1209 Phone
       william.a.baird.1@gmail.com
   9   COUNSEL FOR PLAINTIFF
       SUSAN TELLEM
  10
       Steven M. Dailey #163857
  11   Rebecca L. Wilson #257613
       KUTAK ROCK LLP
  12   5 Park Plaza, Suite 1500 Irvine, CA 92614-8595
       Telephone: (949) 417-0999
  13   Facsimile: (949) 417-5394
       Email: steven.dailey@kutakrock.com
  14   rebecca.wilson@kutakrock.com
       COUNSEL FOR DEFENDANT
  15   SELECT PORTFOLIO SERVICING, INC.
  16
       Jennifer Bergh
  17   jbergh@qslwm.com
       Quilling, Selander, Lownds,
  18   Winslett & Moser, P.C.
       6900 N. Dallas Parkway, Suite 800
  19   Plano, TX 75024
       (214) 560-5460
  20   (214) 871-2111 Fax
       COUNSEL FOR DEFENDANT
  21   TRANS UNION, LLC
  22
                           UNITED STATES DISTRICT COURT
  23                      CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
  24

  25

  26

  27

  28
                                              -1-
                               STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 2 of 21 Page ID #:230



   1

   2

   3       SUSAN TELLEM, an individual,
   4
           Plaintiff,                              Civil Action No. 2:20−cv−01907 AB
   5                                               (RAOx)
           vs.
   6                                               STIPULATED PROTECTIVE ORDER1
           SELECT PORTFOLIO
   7       SERVICING, INC. AND TRANS
           UNION, LLC,
   8

   9       Defendants.
  10
       1.        A. PURPOSES AND LIMITATIONS
  11

  12             Discovery in this action is likely to involve production of confidential,
  13
       proprietary or private information for which special protection from public disclosure
  14
       and from use for any purpose other than prosecuting this litigation may be warranted.
  15

  16   Accordingly, the parties hereby stipulate to and petition the Court to enter the
  17
       following Stipulated Protective Order. The parties acknowledge that this Order does
  18
       not confer blanket protections on all disclosures or responses to discovery and that
  19

  20   the protection it affords from public disclosure and use extends only to the limited
  21
       information or items that are entitled to confidential treatment under the applicable
  22

  23
       legal principles.

  24             B. GOOD CAUSE STATEMENT
  25

  26

  27
       1
        This Stipulated Protective Order is substantially based on the model protective order provided
  28   under Magistrate Judge Rozella A. Oliver’s Procedures.
                                                       -2-
                                    STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 3 of 21 Page ID #:231



   1            This action is likely to involve trade secrets, financial, technical and/or
   2
       proprietary information for which special protection from public disclosure and from
   3

   4   use for any purpose other than prosecution of this action is warranted. Such

   5   confidential and proprietary materials and information consist of, among other
   6
       things, Plaintiff’s confidential financial and credit report information, confidential
   7

   8   business or financial information, information regarding confidential business
   9   practices, or other confidential research, development, or commercial information
  10
       (including information implicating privacy rights of third parties), information
  11

  12   otherwise generally unavailable to the public, or which may be privileged or
  13   otherwise generally unavailable to the public, or which may be privileged or
  14
       otherwise protected from disclosure under state or federal statutes, court rules, case
  15

  16   decisions, or common law. Accordingly, to expedite the flow of information, to
  17   facilitate the prompt resolution of disputes over confidentiality or discovery
  18
       materials, to adequately protect information the parties are entitled to keep
  19

  20   confidential, to ensure that the parties are permitted reasonable necessary uses of such
  21
       material in preparation for and in the conduct of trial, to address their handling at the
  22
       end of the litigation, and serve the ends of justice, a protective order for such
  23

  24   information is justified in this matter. It is the intent of the parties that information
  25
       will not be designated as confidential for tactical reasons and that nothing be so
  26
       designated without a good faith belief that it has been maintained in a confidential,
  27

  28
                                                   -3-
                                  STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 4 of 21 Page ID #:232



   1   non-public manner, and there is good cause why it should not be part of the public
   2
       record of this case.
   3

   4            C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL

   5            The parties further acknowledge, as set forth in Section 12.3, below, that this
   6
       Stipulated Protective Order does not entitle them to file confidential information
   7

   8   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
   9   the standards that will be applied when a party seeks permission from the court to
  10
       file material under seal.
  11

  12            There is a strong presumption that the public has a right of access to judicial
  13   proceedings and records in civil cases. In connection with non-dispositive motions,
  14
       good cause must be shown to support a filing under seal. See Kamakana v. City and
  15

  16   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  17
       Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electronics,
  18
       Inc., 187 F.R.D. 576m 577 (E.D. Wis. 1999) (even stipulated protective orders
  19

  20   require good cause showing), and a specific showing of good cause or compelling
  21
       reasons with proper evidentiary support and legal justification, must be made with
  22
       respect to Protected Material that party seeks to file under seal. The parties’ mere
  23

  24   designation of Disclosure or Discovery Material as CONFIDENTIAL does not –
  25
       without the submission of competent evidence by declaration, establishing that the
  26
       material sought to be filed under seal qualifies as confidential, privileged, or
  27

  28   otherwise protectable – constitutes good cause.
                                                   -4-
                                   STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 5 of 21 Page ID #:233



   1            Further, if a party requests sealing related to a dispositive motion or trial, then
   2
       compelling reasons, not only good cause, for the sealing must be shown, and the
   3

   4   relief sought shall be narrowly tailored to serve the specific interest to be protected.

   5   See Pintos v. Pacific Creditors Ass’n, 605 F. 3d 665, 677-79 (9th Cir. 2010). For each
   6
       item or type of information, document, or thing sought to be filed or introduced under
   7

   8   seal in connection with a dispositive motion or trial, the party seeking protection must
   9   articulate compelling reasons, supported by specific facts and legal justification, for
  10
       the requested sealing order. Again, competent evidence supporting the application to
  11

  12   file documents under seal must be provided by declaration.
  13            Any document that is not confidential, privileged, or otherwise protectable in
  14
       its entirety will not be filed under seal if the confidential portions can be redacted. If
  15

  16   documents can be redacted, than a redacted version for public viewing, omitting only
  17   the confidential, privileged, or otherwise protectable portions of the document, shall
  18
       be filed. Any application that seeks to file documents under seal in their entirety
  19

  20   should include an explanation of why redaction is not feasible.
  21
       2.       DEFINITIONS
  22
                2.1       Action: Susan Tellem v. Select Portfolio Serving Inc. and Trans Union,
  23

  24   LLC.
  25
                2.2       Challenging Party: a Party or Non-Party that challenges the designation
  26
       of information or items under this Order.
  27

  28
                                                      -5-
                                      STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 6 of 21 Page ID #:234



   1            2.3       “CONFIDENTIAL” Information or Items: information (regardless of
   2
       how it is generated, stored or maintained) or tangible things that qualify for protection
   3

   4   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

   5   Cause Statement.
   6
                2.4       Counsel: Outside Counsel of Record and House Counsel (as well as
   7

   8   their support staff).
   9            2.5       Designating Party: a Party or Non-Party that designates information or
  10
       items that it produces in disclosures or in responses to discovery as
  11

  12   “CONFIDENTIAL.”
  13            2.6       Disclosure or Discovery Material: all items or information, regardless
  14
       of the medium or manner in which it is generated, stored, or maintained (including,
  15

  16   among other things, testimony, transcripts, and tangible things), that are produced or
  17   generated in disclosures or responses to discovery in this matter.
  18
                2.7       Expert: a person with specialized knowledge or experience in a matter
  19

  20   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  21
       an expert witness or as a consultant in this Action.
  22
                2.8       House Counsel: attorneys or paralegals who are employees of a party to
  23

  24   this Action or contract counsel or contract paralegals. House Counsel does not
  25
       include Outside Counsel of Record or any other outside counsel.
  26
                2.9       Non-Party: any natural person, partnership, corporation, association or
  27

  28   other legal entity not named as a Party to this action.
                                                      -6-
                                      STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 7 of 21 Page ID #:235



   1            2.10 Outside Counsel or Record: attorneys who are not employees of a party
   2
       to this Action but are retained to represent or advise a party to this Action and have
   3

   4   appeared in this Action on behalf of that party or are affiliated with a law firm that

   5   has appeared on behalf of that party, and includes support staff.
   6
                2.11 Party: any party to this Action, including all of its officers, directors,
   7

   8   employees, consultants, retained experts, and Outside Counsel of Record (and their
   9   support staffs).
  10
                2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  11

  12   Discovery Material in this Action.
  13            2.13 Professional Vendors: persons or entities that provide litigation support
  14
       services (e.g., photocopying, videotaping, translating, preparing exhibits or
  15

  16   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  17   and their employees and subcontractors.
  18
                2.14 Protected Material: any Disclosure or Discovery Material that is
  19

  20   designated as “CONFIDENTIAL.”
  21
                2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  22
       from a Producing Party.
  23

  24   3.       SCOPE
  25
                The protections conferred by this Stipulation and Order cover not only
  26
       Protected Material (as defined above), but also (1) any information copied or
  27

  28   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                   -7-
                                   STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 8 of 21 Page ID #:236



   1   compilations of Protected Material; and (3) any testimony, conversations, or
   2
       presentations by Parties or their Counsel that might reveal Protected Material.
   3

   4            Any use of Protected Material at trial shall be governed by the orders of the

   5   trial judge. This Order does not govern the use of Protected Material at trial.
   6
       4.       DURATION
   7

   8            Once a case proceeds to trial, information that was designated as
   9   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  10
       as an exhibit at trial becomes public and will be presumptively available to all
  11

  12   members of the public, including the press, unless compelling reasons supported by
  13   specific factual findings to proceed otherwise are made to the trial judge in advance
  14
       of the trial. See Kamakana, 447 F. 3d at 1180-81 (distinguishing “good cause”
  15

  16   showing for sealing documents produced in discovery from “compelling reasons”
  17   standard when merits-related documents are part of court record). Accordingly, the
  18
       terms of this protective order do not extend beyond the commencement of the trial.
  19

  20   5.       DESIGNATING PROTECTED MATERIAL
  21
                5.1       Exercise of Restraint and Care in Designating Material for Protection.
  22
       Each Party or Non-Party that designates information or items for protection under
  23

  24   this Order must take care to limit any such designation to specific material that
  25
       qualifies under the appropriate standards. The Designating Party must designate for
  26
       protection only those parts of material, documents, items or oral or written
  27

  28   communications that qualify so that other portions of the material, documents, items
                                                      -8-
                                      STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 9 of 21 Page ID #:237



   1   or communications for which protection is not warranted are not swept unjustifiably
   2
       within the ambit of this Order.
   3

   4            Mass, indiscriminate or routinized designations are prohibited. Designations

   5   that are shown to be clearly unjustified or that have been made for an improper
   6
       purpose (e.g., to unnecessarily encumber the case development process or to impose
   7

   8   unnecessary expenses and burdens on other parties) may expose the Designating
   9   Party to sanctions.
  10
                If it comes to a Designating Party’s attention that information or items that it
  11

  12   designated for protection do not qualify for protection, that Designating Party must
  13   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  14
                5.2       Manner and Timing of Designations. Except as otherwise provided in
  15

  16   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  17   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  18
       under this Order must be clearly so designated before the material is disclosed or
  19

  20   produced.
  21
                Designation in conformity with this Order requires:
  22
                          (a)   for information in documentary form (e.g., paper or electronic
  23

  24   documents, but excluding transcripts or depositions or other pretrial or trial
  25
       proceedings), that the Producing Party affix at a minimum, the legend
  26
       “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”). To each page that
  27

  28   contains protected material. If only a portion of the material on a page qualifies for
                                                     -9-
                                      STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 10 of 21 Page ID #:238



   1   protection, the Producing Party also must clearly identify the protected portion(s)
   2
       (e.g., by making appropriate markings in the margins).
   3

   4            A party or Non-Party that makes original documents available for inspection

   5   need not designate them for protection until after the inspecting Party has indicated
   6
       which documents it would like copied and produced. During the inspection and
   7

   8   before the designation, all of the material made available for inspection shall be
   9   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
  10
       it wants copied and produced, the Producing Party must determine which documents,
  11

  12   or portions thereof, qualify for protection under this Order. Then, before producing
  13   the specified documents, the Producing Party must affix the “CONFIDENTIAL
  14
       legend” to each page that contains Protected Material. If only a portion of the material
  15

  16   on a page qualifies for protection, the Producing Party also must clearly identify the
  17   protected portion(s) (e.g., by making appropriate markings in the margins).
  18
                          (b)   for testimony given in depositions that the Designating Party
  19

  20   identifies the Disclosure or Discovery Material on the record, before the close of the
  21
       deposition all protected testimony.
  22
                          (c)   for information produced in some form other than documentary
  23

  24   and for any other tangible items, that the Producing Party affix in a prominent place
  25
       on the exterior of the container or containers in which the information is stored the
  26
       legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
  27

  28
                                                    -10-
                                      STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 11 of 21 Page ID #:239



   1   protection, the Producing Party, to the extent practicable, shall identify the protected
   2
       portion(s).
   3

   4            5.3       Inadvertent Failures to Designate: If timely corrected, an inadvertent

   5   failure to designate qualified information or items does not, standing alone, waive
   6
       the Designating Party’s right to secure protection under this Order for such material.
   7

   8   Upon timely correction of a designation, the Receiving Party must make reasonable
   9   efforts to assure that the material is treated in accordance with the provisions of this
  10
       Order.
  11

  12   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
  13            6.1       Timing of Challenges. Any Party or Non-Party may challenge a
  14
       designation of confidentiality at any time that is consistent with the Court’s
  15

  16   Scheduling Order.
  17            6.2       Meet and Confer. The Challenging Party shall initiate the dispute
  18
       resolution process under Local Rule 37.1 et seq.
  19

  20            6.3       The burden of persuasion in any such challenge proceeding shall be on
  21
       the Designating Party. Frivolous challenges, and those made for an improper purpose
  22
       (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  23

  24   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  25
       or withdrawn the confidentiality designation, all parties shall continue to afford the
  26
       material in question the level of protection to which it is entitled under the Producing
  27

  28   Party’s designation until the Court rules on the challenge.
                                                     -11-
                                      STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 12 of 21 Page ID #:240



   1   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
   2
                7.1       Basic Principles. A Receiving Party may use Protected Material that is
   3

   4   disclosed or produced by another Party or by a Non-Party in connection with this

   5   Action only for prosecuting, defending or attempting to settle this Action. Such
   6
       Protected Material may be disclosed only to the categories of persons and under the
   7

   8   conditions described in this Order. When the Action has been terminated, a Receiving
   9   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
  10
                Protected Material must be stored and maintained by a Receiving Party at a
  11

  12   location and in a secure manner that ensures that access is limited to the persons
  13   authorized under this Order.
  14
                7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
  15

  16   otherwise ordered by the court or permitted in writing by the Designating Party, a
  17   Receiving          Party     may     disclose   any     information   or   item   designated
  18
       “CONFIDENTIAL” only to:
  19

  20                      (a)     the Receiving Party’s Outside Counsel of Record in this Action,
  21
       as well as employees of said Outside Counsel of Record to whom it is reasonably
  22
       necessary to disclose the information for this Action;
  23

  24                      (b)     the officers, directors, and employees (including House Counsel)
  25
       of the Receiving Party to whom disclosure is reasonably necessary for this Action;
  26

  27

  28
                                                        -12-
                                          STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 13 of 21 Page ID #:241



   1                      (c)   experts (as defined in this Order) of the Receiving Party to whom
   2
       disclosure is reasonably necessary for this Action and who have signed the
   3

   4   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

   5                      (d)   the court and its personnel;
   6
                          (e)   court reporters and their staff;
   7

   8                      (f)   professional jury or trial consultants, mock jurors, and
   9   Professional Vendors to whom disclosure is reasonably necessary for this Action and
  10
       who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  11

  12                      (g)   the author or recipient of a document containing the information
  13   or a custodian or other person who otherwise possessed or knew the information;
  14
                          (h)   during their depositions, witnesses, and attorneys for witnesses,
  15

  16   in the Action to whom disclosure is reasonably necessary to provided: (1) the
  17   deposing party requests that the witness sign the form attached as Exhibit 1 hereto;
  18
       and (2) they will not be permitted to keep any confidential information unless they
  19

  20   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
  21
       otherwise agreed by the Designating Party or ordered by the court. Pages of
  22
       transcribed deposition testimony or exhibits to depositions that reveal Protected
  23

  24   Material may be separately bound by the court reporter and may not be disclosed to
  25
       anyone except as permitted under this Stipulated Protective Order; and
  26

  27

  28
                                                       -13-
                                      STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 14 of 21 Page ID #:242



   1                      (i)   any mediator or settlement officer, and their supporting
   2
       personnel, mutually agreed upon by any of the parties engaged in settlement
   3

   4   discussions.

   5   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   6
                IN OTHER LITIGATION
   7

   8            If a Party is served with a subpoena or a court order issued in other litigation
   9   that compels disclosure of any information or items designated in this Action as
  10
       “CONFIDENTIAL,” that Party must:
  11

  12                      (a)   promptly notify in writing the Designating Party. Such
  13   notification shall include a copy of the subpoena or court order;
  14
                          (b)   promptly notify in writing the party who caused the subpoena or
  15

  16   order to issue in the other litigation that some or all of the material covered by the
  17   subpoena or order is subject to this Protective Order. Such notification shall include
  18
       a copy of this Stipulated Protective Order; and
  19

  20                      (c)   cooperate with respect to all reasonable procedures sought to be
  21
       pursued by the Designating Party whose Protected Material may be affected.
  22
                If the Designating Party timely seeks a protective order, the Party served with
  23

  24   the subpoena or court order shall not produce any information designated in this
  25
       action as “CONFIDENTIAL” before a determination by the court from which the
  26
       subpoena or order issued, unless the Party has obtained the Designating Party’s
  27

  28   permission. The Designating Party shall bear the burden and expense of seeking
                                                     -14-
                                      STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 15 of 21 Page ID #:243



   1   protection in that court of its confidential material and nothing in these provisions
   2
       should be construed as authorizing or encouraging a Receiving Party in this Action
   3

   4   to disobey a lawful directive from another court.

   5   9.       A         NON-PARTY’S       PROTECTED         MATERIAL        SOUGHT       TO    BE
   6
                PRODUCED IN THIS LITIGATION
   7

   8                       (a)   The terms of this Order are applicable to information produced
   9   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
  10
       information produced by Non-Parties in connection with this litigation is protected
  11

  12   by the remedies and relief provided by this Order. Nothing in these provisions should
  13   be construed as prohibiting a Non-Party from seeking additional protections.
  14
                           (b)   In the event that a Party is required, by a valid discovery request,
  15

  16   to produce a Non-Party’s confidential information in its possession, and the Party is
  17   subject to an agreement with the Non-Party not to produce the Non-Party’s
  18
       confidential information, then the Party shall:
  19

  20                             (1)   promptly notify in writing the Requesting Party and the
  21
       Non-Party that some or all of the information requested is subject to a confidentiality
  22
       agreement with a Non-Party;
  23

  24                             (2)   promptly provide the Non-Party with a copy of the
  25
       Stipulated Protective Order in this Action, the relevant discovery request(s), and a
  26
       reasonably specific description of the information requested; and
  27

  28
                                                       -15-
                                       STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 16 of 21 Page ID #:244



   1                            (3)   make the information requested available for inspection by
   2
       the Non-Party, if requested.
   3

   4                      (c)   If the Non-Party fails to seek a protective order from this court

   5   within 14 days of receiving the notice and accompanying information, the Receiving
   6
       Party may produce the Non-Party’s confidential information responsive to the
   7

   8   discovery request. If the Non-Party timely seeks a protective order, the Receiving
   9   Party shall not produce any information in its possession or control that is subject to
  10
       the confidentiality agreement with Non-Party before a determination by the court.
  11

  12   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  13   of seeking protection in this court of its Protected Material.
  14
       10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  15

  16            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  17   Protected Material to any person or in any circumstance not authorized under this
  18
       Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  19

  20   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  21
       to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  22
       persons to whom unauthorized disclosures were mode of all the terms of this Order,
  23

  24   and (d) request such person or persons to execute the “Acknowledgment and
  25
       Agreement to Be Bound” that is attached hereto as Exhibit A.
  26
       11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  27

  28   PROTECTED MATERIAL
                                                     -16-
                                      STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 17 of 21 Page ID #:245



   1            When a Producing Party gives notice to Receiving Parties that certain
   2
       inadvertently produced material is subject to a claim of privilege or other protection,
   3

   4   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

   5   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   6
       may be established in an e-discovery order that provides for production without prior
   7

   8   privilege review Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   9   parties reach an agreement on the effect of disclosure of a communication or
  10
       information covered by the attorney-client privilege or work product protection, the
  11

  12   parties may incorporate their agreement in the stipulated protective order submitted
  13   to the court.
  14
       12.      MISCELLANEOUS
  15

  16            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  17   person to seek its modification by the Court in the future.
  18
                12.2 Right to Assert Other Objections. By stipulating to the entry of this
  19

  20   Protective Order, no Party waives any right it otherwise would have to object to
  21
       disclosing or producing any information or item on any ground not addressed in this
  22
       Stipulated Protective Order. Similarly, no Party waives any right to object on any
  23

  24   ground to use in evidence of any of the material covered by this Protective Order.
  25
                12.3 Filing Protected Material. A Party that seeks to file under seal any
  26
       Protected Material must comply with Local Civil Rule 79-5. Protected Material may
  27

  28   only be filed under seal pursuant to a court order authorizing the sealing of the
                                                  -17-
                                   STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 18 of 21 Page ID #:246



   1   specific Protected Material at issue. If a Party’s request to file Protected Material
   2
       under seal is denied by the court, then the Receiving Party may file the information
   3

   4   in the public record unless otherwise instructed by the court.

   5   13.      FINAL DISPOSITION
   6
                After the final disposition of this Action, as defined in paragraph 4, within 60
   7

   8   days of written request by the Designating Party, each Receiving Party must return
   9   all Protected Material to the Producing Party or destroy such material. As used in this
  10
       subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  11

  12   summaries, and any other format reproducing or capturing any of the Protected
  13   Material. Whether the Protected Material is returned or destroyed, the Receiving
  14
       Party must submit a written certification to the Producing Party (and, if not the same
  15

  16   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  17   (by category, where appropriate) all the Protected Material that was returned or
  18
       destroyed and (2) affirms that the Receiving Party has not retained any copies,
  19

  20   abstracts, compilations, summaries or any other format reproducing or capturing any
  21
       of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  22
       retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  23

  24   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  25
       reports, attorney work product, and consultant and expert work product, even if such
  26
       materials contain Protected Material. Any such archival copies that contain or
  27

  28
                                                   -18-
                                   STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 19 of 21 Page ID #:247



   1   constitute Protected Material remain subject to this Protective Order as set forth in
   2
       Section 4 (DURATION).
   3

   4   14.      VIOLATION

   5            Any violation of this Order may be punished by appropriate measures
   6
       including, without limitation, contempt proceedings and/or monetary sanctions.
   7

   8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   9
       DATED: August 12, 2020__        /s/ Micah S. Adkins
  10                                   Micah S. Adkins
                                       THE ADKINS FIRM, P.C.
  11                                   1025 Westhaven Blvd., Suite 220
                                       Franklin, Tennessee 37064
  12
                                       William A. Baird, Esq. (SBN 192675)
  13                                   BAIRD LAW FIRM
                                       2625 Townsgate Road, Suite 330
  14                                   Westlake Village, CA 91361
                                       COUNSEL FOR PLAINTIFF SUSAN TELLEM
  15
       DATED: _August 12, 2020_        /s/ Steven M. Dailey (with consent)
  16                                   Steven M. Dailey #163857
                                       Rebecca L. Wilson #257613
  17                                   KUTAK ROCK LLP
                                       5 Park Plaza, Suite 1500 Irvine, CA 92614-8595
  18                                   Telephone: (949) 417-0999
                                       COUNSEL FOR SELECT PORTFOLIO
  19                                   SERVICING, INC.
  20   DATED: __August 12, 2020        /s/ Jennifer Bergh (with consent)
                                       Jennifer Bergh
  21                                   Quilling, Selander, Lownds,
                                       Winslett & Moser, P.C.
  22                                   6900 N. Dallas Parkway, Suite 800
                                       Plano, TX 75024
  23                                   COUNSEL FOR TRANS UNION, LLC
  24   DATED: _ August 13, 2020_______________
  25                                   _
  26
                                       HON. ROZELLA A. OLIVER
  27                                   United States Magistrate Judge
  28
                                                -19-
                                STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 20 of 21 Page ID #:248



   1                                        EXHIBIT A
   2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, ______________________________ [print of type full name], of
   5
       _______________________ [print of type full address], declare under penalty of
   6
       perjury that I have read in its entirety and understand the Stipulated Protective
   7

   8   Order that was issued by the United States District Court for the Central District of
   9
       California on February 27, 2020 in the case of Susan Tellem v. Select Portfolio
  10
       Servicing, Inc. and Trans Union, LLC Case No. 2:20-cv-1907-AB-RAO. I agree to
  11

  12   comply with and to be bound by all the terms of this Stipulated Protective Order
  13
       and I understand and acknowledge that failure to so comply could expose me to
  14

  15
       sanctions and punishment in the nature of contempt. I solemnly promise that I will

  16   not disclose in any manner any information or item that is subject to this Stipulated
  17
       Protective Order to any person or entity except in strict compliance with the
  18

  19
       provisions of this Order. I further agree to submit to the jurisdiction of the United

  20   States District Court for the Central District of California for enforcing the terms of
  21
       this Stipulated Protective Order, even if such enforcement proceedings occur after
  22

  23   termination of this action. I hereby appoint ______________________________

  24   [print or type full name] of
  25
       __________________________________________________ [print or type full
  26

  27   address and telephone number] as my California agent for service of process in

  28
                                                 -20-
                                 STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
Case 2:20-cv-01907-AB-RAO Document 44 Filed 08/13/20 Page 21 of 21 Page ID #:249



   1   connection with this action or any proceedings related to enforcement of this
   2
       Stipulated Protective Order.
   3

   4   Date: ___________________________

   5   City and State where sworn and signed:
   6
       _____________________________________________
   7

   8

   9   Printed named: ___________________________________
  10
       Signature: _______________________________________
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                -21-
                                STIPULATED PROTECTIVE ORDER
       4815-3970-6822.1
